Loretta H. Rush, Chief Justice of Indiana
On May 15, 2018, the applicants of the Counties of the State of Indiana set opposite their respective names as set forth in Exhibit "A" (attached hereto and made a part hereof) personally appeared in open Court. The State Board of Law Examiners of the State of Indiana, after due investigation as to the moral character and fitness of the applicants and examination to determine their respective qualifications, has duly certified to this Court that each of the applicants has met the requirements for admission to the Bar under the laws of the State of Indiana and the rules of this Court.
On motion of Joan Blackwell, Chief of Staff of the Office of the Attorney General of the State of Indiana, and Cathleen M. Shrader, President of the State Board of Law Examiners, both members of the Bar of this Court, each applicant named in Exhibit A is by Order of this Court now duly sworn and admitted to practice as an attorney at law, and their respective names are ordered entered upon the Roll of Attorneys of this Court in the office of the Clerk of the Supreme, Court of Appeals, and Tax Court.
Attachment
*573Last Name First Name Middle Name Suffix Interview County Able Aubrey Evelyn Marion Adair Heidi Lynn Hendricks Allen Christopher Emmett Floyd Altpeter Jacquelyn Maria Lake Andress Jessica Rene' Warren Arffa Andrea Nicole Hendricks Avtgis Alexander Basil Monroe Bacovin Dean Alexander Dearborn Benson Abraham Mark Marion Beutel Joseph Alan Marion Blaine Kelley Coleman Marion Brock Aaron James Marion Burns Avery Lynn Aragona St. Joseph Campoli Kaitlynn Elizabeth Marion Cheek Michelle Alyse Dearborn Clay Caroline Bonnie Floyd Combs Tia Jenay Floyd Cragen Tara Lynne Johnson Cunningham Michael Christopher Marion Daniels Michael Scott Lake Diaz Cortney Nicole Porter Doty Sarah Richards Monroe Dreyer Domonic Sean Marion Driver Amanda Catherine Floyd El Maraghi Noha Marion Etling Joseph Holland Marion Farrell Jill Ellen La Porte Flores Andrew Lake Foltz Jeramy Michael Marion French James Michael Vanderburgh Frissell Scott Charles Hamilton Galloway Cole Porter Graham Curtis Matthew Floyd Green Abigale Rhodes Floyd Harris Lisa Baxter Vanderburgh *574Harry James Haven Marion Heine Jessica Louise Lake Inman Emily Rose Fletcher Marion Jacuk David Edward Jr Marion James Autumn Alyse Marion John Chelee Amanda Boone Johnson Aliyah Elon Marion Kenney Abbee Lachelle Adams Khawaja Moein Mohammed Marion Kirtley William Andrew Marion Knear Erica Marie Monroe Koewler Kristen Mary Marion Lauber Jessica Marie Dearborn Lovett Travis Donald Boone Mahoney Jonathan Daniel Marion Martinez Brian Miguel Lake Mazzarella Kellie Lynne Porter Means Kala Ann Floyd Melbourne Ralph Christopher Jackson Melloy Zachary C Vanderburgh Merritt Ashley Breanna Porter Micic Brian Milos Lake Miller Zachary Allen Marion Moore Christina Lynn Marion Musgrave Jeremy Donald Shelby Naiser Albert Nicholas Floyd Neal Cassandra Joyce Lake Neff Travis David Allen Nightingale Noah John Marion O'Driscoll Patrick Galen-Ennis Marion Pagonis Ann Seaman Marion Patarino Sarah Elizabeth Johnson Pham Christine Huyen Marion Phillips Rachel Ann Marion Powell Taylor V. Tipton Randolph Daniel Michael Hamilton Reynolds Megan Lynn Allen *575Rice Katherine Joan Marion Roper-Nikitaras Kristanna Elizabeth Porter Roth Shelby Mae Brown Russell Ryan Thomas Clark Sakurada Claire Marion Sanchez Roxana Marion Scott Stephanie Marie Dearborn Scott Lisa Marie Marion Siebert Melena Sue Dearborn Smith Emily Susan Montgomery Smith Kaelynn Renee Marion Spears Drake Danial Hendricks Spiegel Rachel Hope Marion Stanley Brenton David Floyd Stebbins Andrew Zachary Monroe Steiner Jordan Tyler Dearborn Stephens Everlyne Bisi Marion Stuart Kathryn Rose Vanderburgh Szostak Justine Marion Talley Kaitlin Marie McDaniel Johnson Taylor Katherine Jane Jefferson Thobe Megan Noel Marion Tucovic Tarik Allen Tweedy Jaclyn Kelly Shelby Uzelac Todd Allen Porter VanHoose Shelby Ryan Nicole Porter Vaughan Christian Dean Marion Washburn Ryan David Newton White Laureen Renee Madison Zentz Charles Matthew Hendricks Zipes Tyler Jackson Marion